Citation Nr: 1220739	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for recurrent sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1984 to July 1984; on active duty from November 1990 to July 1991; and on active duty from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in January 2010 and again in October 2011 for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has recurrent sinusitis which cannot be reasonably disassociated from her military service.


CONCLUSION OF LAW

The criteria for service connection for recurrent sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); McClain v. Nicholson, 21 Vet. App. 319 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for sinusitis.  She attributes this condition to her inservice exposure to dust storms and smoke from burning oil wells while in the Persian Gulf.

Historically, the Veteran was ordered to active duty in support of Operation Desert Shield/Desert Storm in November 1990, and served in the Persian Gulf from January 1991 to June 1991.  She was later ordered to active duty in support of Operation Iraqi Freedom in October 2004, and served in the Persian Gulf from December 2004 to November 2005.

Prior to her having served in the Persian Gulf, a January 1988 report of medical history, completed by the Veteran, was positive for sinusitis.  A quadrennial physical examination, performed at that time, listed her nose and sinuses as normal.

During her initial deployment to the Persian Gulf, an April 1991 report of medical history, completed by the Veteran, was positive for a history of sinusitis.  An April 1991 redeployment physical examination noted that her nose and sinuses were normal.  A June 1991 out processing check list report noted the Veteran's history of having difficulty breathing at times after having been exposed to burning oil wells for nine weeks.

An April 1992 quadrennial physical examination noted a diagnosis of chronic sinusitis.  An April 1993 treatment report noted the Veteran's history of treatment for allergic rhinitis since 1991.  A May 1993 VA general physical examination noted a diagnosis of allergic rhinitis.  A March 1996 treatment report noted a medical history of sinusitis for the past six years.  A May 1996 treatment report noted the Veteran's complaints of sinus infections, and a May 1997 treatment report listed a diagnosis of possible sinusitis.  A September 1998 treatment report noted the Veteran's complaints of nasal drainage.  

A February 2005 treatment report noted a diagnosis of sinusitis, and indicated that the Veteran had been prescribed Zithromax and Flonase to treat this condition.  An August 2005 treatment report noted the Veteran's complaints of nasal drainage, and listed diagnoses of sinusitis and rhinitis.  A November 2005 post deployment health assessment noted that the Veteran reported having symptoms of a chronic cough, runny nose, and difficulty breathing during her deployment.  She also reported that she had often been exposed to sand and dust during her deployment, and that she had not been exposed to smoke from oil fires during that deployment.  A December 2005 treatment report noted that the Veteran had been prescribed Zyrtec for allergic rhinitis.  A July 2006 computed tomography (CT) examination of the sinuses revealed a tiny floor retention cyst, right maxillary antrum, with normal osteomeatal complexes and otherwise well-aerated paranasal sinuses without soft tissue or osseous abnormality.  The report concluded with an impression of minimal abnormality.  

In January 2007, the Veteran filed her present claim seeking service connection for sinusitis.  An August 2007 CT examination of the sinuses revealed two small polyps or retention cysts in the right maxillary sinus, the largest of which measured 7 millimeters.  The report also noted small bilateral conchae bullosa involving the middle turbinates, with no significant change since the prior examination.  

In September 2007, the RO issued a rating decision that granted service connection at a noncompensable evaluation for allergic rhinitis, effective from January 2007.

A December 2008 VA treatment report noted a diagnosis of acute sinusitis.  A November 2009 VA treatment report listed a diagnosis of sinusitis, for which the Veteran was prescribed a Z-pack and Medrol dose pack.  A private November 2009 treatment summary letter noted impressions of rhinitis and recurrent sinusitis.  The report noted that the Veteran was to use Neomed sinus rinse in the morning, followed by Nasonex and AstePro.  

In January 2010, the Board remanded the Veteran's claim for a VA examination to address the etiology of the Veteran's current sinusitis.  

In July 2010, the Veteran underwent a VA examination of the nose, sinus and larynx.  Physical examination revealed no current evidence of acute or chronic sinus disease.  The report concluded with an impression of chronic rhinitis, which the VA examiner opined could very well be related to the Veteran's exposure to oil fires while in Kuwait.

In October 2010, the Board remanded this matter for a medical opinion as to whether the Veteran's recurrent sinusitis was caused or aggravated by her military service.  

In November 2011, a VA examination for sinusitis was conducted.  The VA examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that she had no real problems with her sinuses and nose until she served in the Gulf War, where she was exposed to sandstorms and smoke from oil well fires.  Physical examination revealed no pus or polyps in the nose, and very boggy mucous membranes, suggestive of chronic rhinitis.  The report concluded with an impression of chronic rhinitis and no evidence of any acute or chronic sinusitis.  The VA examiner then opined that it appears that the Veteran developed chronic rhinitis while in the service, which was aggravated by her exposure to smoke and sandstorms during the Gulf War.  

While sinusitis may not have been found during the Veteran's July 2010 and November 2011 VA examinations, multiple diagnoses of recurrent sinusitis have been shown during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Accordingly, the Veteran is shown to have recurrent sinusitis for purposes of her service connection claim.  Id.

The Veteran claims to have had no real problems with her sinuses and nose until she served in the Gulf War.  The Veteran's statements and testimony are competent to relate a history of having sinus problems during service, and there is no reason to doubt her credibility.  Moreover, her service treatment records in June 1991 document her having a history of difficulty breathing at times after having been exposed to burning oil wells for nine weeks.  Moreover, multiple diagnoses of recurrent sinusitis, both during and since service, are shown in the years thereafter.

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's recurrent sinusitis was incurred or aggravated during her military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for recurrent sinusitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for recurrent sinusitis is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


